Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Ex Parte Quayle Action dated 04/09/2021, and amendment to the specification, filed on 05/27/2021, have been entered and made of record. 

In light of Applicant’s amendment of the title of the invention, the objection of record with respect to the specification has been withdrawn. 

Status of Claims
Claims 1-13 are pending.    

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendment of the specification, the only objection of record has been withdrawn, and Claims 1-13 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662